DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/24/2020 and 10/09/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“a printer unit” in claims 1 and 19.
“a power supply unit” in claims 1 and 19.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claims 1 and 19: “a printer unit” corresponds to “printer unit 130”.  ‘The printer unit 130 executes an image forming process. In the image forming process, the printer unit 130 forms an image on a sheet based on image information generated by the image reading device 200 or image information received through a communication path. The printer unit 130 includes an image forming unit and a fixing unit. (See Applicant’s Drawing, Fig. 4, Printer Unit 130 and Applicant’s Specification, Para. [0017]).

(b)       Claims 1 and 19: “a power supply unit” corresponds to “power supply unit 360”. ‘The power supply unit 360 is connected to a commercial power supply and supplies power from the commercial power supply to each of the functional units . For example, the power supply unit 360 supplies power to each of the functional units in the (See Applicant’s Drawing, Fig. 4, Power Supply Unit 360 and Applicant’s Specification, Para. [0025]).

10.	Dependent claims 2-9 and 20 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10, 13-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US PG. Pub. 2014/0380077 A1).

	Referring to Claim 1, Hara teaches an image forming apparatus (See Hara, Fig. 1, Image Forming Apparatus 100), comprising:
a printer unit (See Hara, Fig. 1, Printer Unit 13) configured to form an image on a sheet (See Hara, Sect. [0022], printer unit 13 executes an image forming process to form an image on a recording medium i.e. recording paper);
a first controller (See Hara, Figs. 1-2, Sect. [0028], MFP Controller Unit 12 with CPU 27) configured to 
control shifting a state of the image forming apparatus (See Hara, Sect. [0029], if a predetermined power saving shift factor occurs, the MFP 100 stores a state (first state) of the MFP 100 at the time when the occurrence of the power saving shift factor is detected into the memory unit 25 and shifts to a second state. The second state denotes a state of the MFP 100 where if a predetermined wake-up factor occurs, the MFP can be returned to the first state, it is assumed that the first state is a normal state and the second state is a suspend state.  The suspend state corresponds to a power saving state.) from a normal mode (i.e. first state is a normal state) to a power saving mode (i.e. second state is a suspend state corresponding to a power saving state), and 
control shifting the state of the image forming apparatus from the power saving mode to the normal mode (See Hara, Sect. [0061], if the event to be interrupted (wake-up factor) occurred on the way of entering the suspend (on the way of shift), the MFP 100 in the embodiment holds the flag state into the power supply control unit 23, thereby reserving the return, and enters the suspend as it is.  By the return reservation, the MFP 100 automatically executes the resume operation after it entered the suspend, and can be returned to the normal state.);
a second controller (See Hara, Fig. 2, Power Supply System B 21) configured to control power supply on the printer unit (See Hara, Sect. [0031], The power supply system B 21 is a power supply system for supplying a power source to the CPU 27, image processing unit 28, HDD unit 26, operation unit 15 (other than the power saving button 29), scanner unit 11, printer unit 13);
(See Hara, Fig. 2, Power Supply Control Unit 23) configured to supply power to at least the first controller and the printer unit in the normal mode, and to supply power required for operation in the power saving mode to the first controller and to supply power to the second controller and to stop power supply to the printer unit in the power saving mode (See Hara, Sect. [0025], In FIG. 2, a power supply control unit 23 has such a function that when it is detected that the power supply switch unit 14 has been operated or a power saving button 29 arranged on the operation unit 15 has been operated, a CPU 27 is notified of it as an interruption.  The power supply control unit 23 controls in such a manner that when the MFP is shifted to a power saving mode, a supply of a power source to a power supply system B 21, is shut off and, when the MFP is returned from the power saving mode, a power source is supplied to the power supply system B. An FET (field-effect transistor) 20 is constructed by, for example, an field effect transistor and is a switch for turning on or off the power supply to the power supply system B 21 in response to a signal from the power supply control unit 23.);
the second controller configured to control power supply on the printer unit before controlling power supply on the first controller when a packet received in the power saving mode includes specific information indicating a print job (See Hara, Sect. [0059], in S408, the power supply control unit 23 turns on the FET 20, starts the current supply to the power supply system B 21, and cancels the reset to the CPU 27.  After that, the CPU 27 sets the interruption state of each device held in the memory unit 25 at the time of suspend into each device, thereby shifting to a state before the suspend is performed (state 68; resume process).  For example, if the MFP is shifted to the suspend state in a state where the reception of the print job from the network has been completed, the MFP is shifted to the state before the suspend is performed and the print job which was received and held before shifting to the suspend state is executed.  If the MFP is shifted to the suspend state in a state where the reception of the print job from the network is not completed, the MFP is shifted to the state before the suspend is performed, the print job which is transmitted again is received, and the print job is executed),
wherein the first controller controls shifting the state of the image forming apparatus from the power saving mode to the normal mode after the power required for operation in the normal mode is supplied (See Hara, Sect. [0060]-[0061], if the event to be interrupted (wake-up factor) occurred on the way of entering the suspend (on the way of shift), the MFP 100 in the embodiment holds the flag state into the power supply control unit 23, thereby reserving the return, and enters the suspend as it is.  By the return reservation, the MFP 100 automatically executes the resume operation after it entered the suspend, and can be returned to the normal state. That is, the MFP is returned to the normal state.).

	Referring to Claim 4, Hara teaches the image forming apparatus according to claim 1 (See Hara, Fig. 1, Image Forming Apparatus 100), wherein 
the first controller notifies a wake-up condition for waking up the image forming apparatus from the power saving mode to the second controller before shifting the state of the apparatus from the normal mode to the power saving mode (See Hara, Sect. [0029], if a predetermined power saving shift factor occurs, the MFP 100 stores a state (first state) of the MFP 100 at the time when the occurrence of the power saving shift factor is detected into the memory unit 25 and shifts to a second state. The second state denotes a state of the MFP 100 where if a predetermined wake-up factor occurs, the MFP can be returned to the first state, it is assumed that the first state is a normal state and the second state is a suspend state.  The suspend state corresponds to a power saving state.), and 
the second controller determines whether the packet includes the specific information when the wake-up condition is satisfied (See Hara, Sect. [0076] lines 10-20, in the power supply control unit 23, the wake-up reservation flag is turned "ON" and the MFP is in standby and enters the wake-up reservation state.  If all packets are asserted as targets, a wake-up reservation is also made in a broadcast, an ARP (Address Resolution Protocol) packet, or the like.  Therefore, in the network unit 24, a packet such as job, SNMP (Simple Network Management Protocol), or the like which needs a response instead of the broadcast, ARP packet, or the like is discriminated and the interruption line 60 is asserted, so that the more accurate wake-up reservation can be made.).

	Referring to Claim 5, Hara teaches the image forming apparatus according to claim 4 (See Hara, Fig. 1, Image Forming Apparatus 100), wherein 
the wake-up condition includes receipt of the packet from a printer port (See Hara, Fig. 6, Sect. [0047], the wake-up reservation flag 61 in the power supply control unit 23 is turned "ON" from the CPU 27.  The power supply control unit 23 holds the wake-up reservation flag 61 even after the shift to the suspend.  When the wake-up reservation flag 61 is turned "ON", the power supply control unit 23 enters a wake-up reservation state (state 63 in FIG. 6).), and 
the second controller determines whether the packet includes the specific information when the packet is received from the printer port (See Hara, Sect. [0051], In suspend, the network unit 24 observes whether or not the received packet is a packet which has to be returned from suspend (state 70; in wake-up condition observation).  While observing the resume start, the power supply control unit 23 continues the suspend state.  The power supply control unit 23 may be either a unit containing a CPU therein or a unit constructed by a dedicated hardware logic.).

	Referring to Claim 6, Hara teaches the image forming apparatus according to claim 4 (See Hara, Fig. 1, Image Forming Apparatus 100), wherein 
the second controller gives a notification that a packet including the specific information is received and the wake-up condition is satisfied to the first controller when the packet includes the specific information (See Hara, Sect. [0075]-[0076], If it is determined that the wake-up factor has occurred, an interruption line 60 is asserted, thereby setting the wake-up reservation flag 61 into the power supply control unit 23.  In this case, the event 71 is notified to the power supply control unit 23 by the interruption line 60 without intervention of the CPU 27.  Thus, in the power supply control unit 23, the wake-up reservation flag is turned "ON" and the MFP is in standby and enters the wake-up reservation state.  If all packets are asserted as targets, a wake-up reservation is also made in a broadcast, an ARP (Address Resolution Protocol) packet, or the like.  Therefore, in the network unit 24, a packet such as job, SNMP (Simple Network Management Protocol), or the like which needs a response instead of the broadcast, ARP packet, or the like is discriminated and the interruption line 60 is asserted, so that the more accurate wake-up reservation can be made.), and 
the first controller supplies power from the power supply unit to the printer unit by opening a port for restarting power supply to the printer unit according to the notification (See Hara, Sect. [0077], the CPU 27 issues an event 72 and notifies the power supply control unit 23 of it.  Thus, the power supply control unit 23 turns on the wake-up reservation flag and the MFP is in standby and enters the wake-up reservation state.  In this manner, the protocol stack 57 issues a command of the CPU 27 to set the wake-up reservation flag 61 in accordance with the port number, so that the wake-up reservation can be made by the necessary data reception.).

	Referring to Claim 7, Hara teaches the image forming apparatus according to claim 6 (See Hara, Fig. 1, Image Forming Apparatus 100), wherein 
the first controller sets information indicating whether to validate or invalidate a control of the second controller before shifting the state of the image forming apparatus from the normal mode to the power saving mode (See Hara, Sect. [0049], the power supply control unit 23 which received the suspend shift instruction (event 73) shifts the memory unit 25 to a self refresh standby state (state 62 in FIG. 6) and shifts the network unit 24 to a wake-up condition observation state (state 70 in FIG. 6).  Further, the power supply control unit 23 turns off the power supply system B 21, so that the CPU 27 is set to an OFF state (state 67 in FIG. 6).  After that, the power supply control unit 23 enters the suspend state (state 64 in FIG. 6) (i.e. power saving mode).  This suspend state (state 64) is a state equivalent to the suspend state of the whole MFP controller unit 12.), and 
when the control of the second controller is set to be validated (See Hara, Sect. [0077], the CPU 27 issues an event 72 and notifies the power supply control unit 23 of it.  Thus, the power supply control unit 23 turns on the wake-up reservation flag and the MFP is in standby and enters the wake-up reservation state.  In this manner, the protocol stack 57 issues a command of the CPU 27 to set the wake-up reservation flag 61 in accordance with the port number, so that the wake-up reservation can be made by the necessary data reception.), the first controller supplies power from the power supply unit to the printer unit by opening a port for restarting power supply to the printer unit according to the notification (See Hara, Sect. [0078], The application 59 receives data of an arbitrary port of, for example, TCP through the socket of the kernel.  As for the socket, a use field is almost determined every socket.  Therefore, at a point of time when the data can be obtained from the socket such as a print use or the like, the socket I/F 58 issues the command of the CPU 27 so as to set the wake-up reservation flag 61, so that the wake-up reservation can be made by the necessary data reception.).	
	
Referring to Claim 10, the structural elements of apparatus claim 1 perform all of the steps of method claim 10.  Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 13, the structural elements of apparatus claim 4 perform all of the steps of method claim 13.  Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 4.

Referring to Claim 14, the structural elements of apparatus claim 5 perform all of the steps of method claim 14.  Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 5.
	Referring to Claim 15, the structural elements of apparatus claim 6 perform all of the steps of method claim 15.  Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 16, the structural elements of apparatus claim 7 perform all of the steps of method claim 16.  Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 7.

	Referring to Claim 19, arguments analogous to claim 1 are applicable herein.   

	.   

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 8, 9, 11, 12, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US PG. Pub. 2014/0380077 A1) in view of Yamamizu (US PG. Pub. 2014/0072323 A1).

	Referring to Claim 2, the combination of Hara in view of Yamamizu teaches the image forming apparatus according to claim 1 (See Hara, Fig. 1, Image Forming Apparatus 100), wherein 

Hara fails to explicitly teach 
the second controller controls power supply on the printer unit before controlling power supply on the first controller when at least the specific information described in the packet matches with pre-stored information.

However, Yamamizu teaches 
the second controller controls power supply on the printer unit before controlling power supply on the first controller when at least the specific information described in the packet matches with pre-stored information (See Yamamizu, Fig. 5, Sect. [0085], In step S506, the WOL detection unit 401 of the network I/F 306 determines whether the received packet transmitted with respect to the controller 11 is a job packet that requires supply of power to the printer unit 14 and the scanner unit 13.  In this determination, the WOL detection unit 401 compares a pattern of the received packet with a pattern stored in the WOL pattern registration area 406.  In this case, the WOL detection unit 401 determines whether the pattern of the received TCP packet matches a pattern with a destination port number of "8000" or "8001" among the patterns stored in the WOL pattern registration area 406.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the second controller controls power supply on the printer unit before controlling power supply on the first controller when at least the specific information described in the packet matches with pre-stored information.  The motivation for doing so would have been to allow enabling recovery from a sleep state in an optimum power state without unnecessary waste to reduce excess power consumption (See Sect. [0010] of the Yamamizu reference).  Therefore, it would have been obvious to combine Hara and Yamamizu to obtain the invention as specified in claim 2.

	Referring to Claim 3, the combination of Hara in view of Yamamizu teaches the image forming apparatus according to claim 2 (See Hara, Fig. 1, Image Forming Apparatus 100).

Hara fails to explicitly teach wherein 
the second controller controls power supply on the printer unit before controlling power supply on the first controller when a set of information from a beginning to the specific information in information included in the packet matches with pre-stored information.
However, Yamamizu teaches wherein 
 (See Yamamizu, Fig. 5, Sect. [0085], In step S506, the WOL detection unit 401 of the network I/F 306 determines whether the received packet transmitted with respect to the controller 11 is a job packet that requires supply of power to the printer unit 14 and the scanner unit 13.  In this determination, the WOL detection unit 401 compares a pattern of the received packet with a pattern stored in the WOL pattern registration area 406.  In this case, the WOL detection unit 401 determines whether the pattern of the received TCP packet matches a pattern with a destination port number of "8000" or "8001" among the patterns stored in the WOL pattern registration area 406.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the second controller controls power supply on the printer unit before controlling power supply on the first controller when a set of information from a beginning to the specific information in information included in the packet matches with pre-stored information.  The motivation for doing so would have been to allow enabling recovery from a sleep state in an optimum power state without unnecessary waste to reduce excess power consumption (See Sect. [0010] of the Yamamizu reference).  Therefore, it would have been obvious to combine Hara and Yamamizu to obtain the invention as specified in claim 3.
Referring to Claim 8, the combination of Hara in view of Yamamizu teaches the image forming apparatus according to claim 7 (See Hara, Fig. 1, Image Forming Apparatus 100).

Hara fails to explicitly teach wherein 
when the control of the second controller is set to be invalidated, the first controller does not open a port for restarting power supply to the printer unit according to the notification even when receiving the notification.

Yamamizu teaches wherein 
when the control of the second controller is set to be invalidated, the first controller does not open a port for restarting power supply to the printer unit according to the notification even when receiving the notification (See Yamamizu, Sect. [0079], A source port number 702 is 2 bytes long and indicates a port number of a sender side of a communication packet.  A destination port number 703 is 2 bytes long and indicates a port number of a receiver side of a communication packet.  In a case of communications that require a connection, the source port number 702 and the destination port number 703 are fixed values unless the connection is closed or changed.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein when the control of the second controller is set to be invalidated, the first controller does not open a port for (See Sect. [0010] of the Yamamizu reference).  Therefore, it would have been obvious to combine Hara and Yamamizu to obtain the invention as specified in claim 8.

Referring to Claim 9, the combination of Hara in view of Yamamizu teaches the image forming apparatus according to claim 1 (See Hara, Fig. 1, Image Forming Apparatus 100).

Hara fails to explicitly teach wherein 
the second controller determines whether the packet includes the specific information when the packet is received from a port other than a printer port.

However, Yamamizu teaches wherein 
the second controller determines whether the packet includes the specific information when the packet is received from a port other than a printer port (See Yamamizu, Sect. [0086], If the destination port number 703 of the received packet is "8000" or "8001" (YES in step S506), then the WOL detection unit 401 determines that the received packet is a job packet.  On the other hand, if the destination port number 703 of the received packet is neither "8000" nor "8001" (NO in step S506), then the WOL detection unit 401 determines that the received packet is not a job packet.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the second controller determines whether the packet includes the specific information when the packet is received from a port other than a printer port.  The motivation for doing so would have been to allow enabling recovery from a sleep state in an optimum power state without unnecessary waste to reduce excess power consumption (See Sect. [0010] of the Yamamizu reference).  Therefore, it would have been obvious to combine Hara and Yamamizu to obtain the invention as specified in claim 9.

Referring to Claim 11, the structural elements of apparatus claim 2 perform all of the steps of method claim 11.  Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 2.

Referring to Claim 12, the structural elements of apparatus claim 3 perform all of the steps of method claim 12.  Thus, claim 12 is rejected for the same reasons discussed in the rejection of claim 3.


Referring to Claim 17, the structural elements of apparatus claim 8 perform all of the steps of method claim 17.  Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 8.

Referring to Claim 18, the structural elements of apparatus claim 9 perform all of the steps of method claim 18.  Thus, claim 18 is rejected for the same reasons discussed in the rejection of claim 9.

Referring to Claim 20, arguments analogous to claim 12 are applicable herein 
Cited Art
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al. (US PG. Pub. ) discloses A printing system includes an information processing apparatus and a printing apparatus, the information processing apparatus including a printer driver, the print job packet containing a print job described in printer description language, the printing apparatus including: an engine including a fuser; a main CPU that performs operation control of the engine; a power supply portion that performs the following: providing power to the main CPU and delivering power to the engine by the main CPU performing the energization control while normal operation mode is ON; and shutting down power to the main CPU and the engine while power saving mode is ON; and a sub CPU that performs the following: 
receiving power from the power supply portion while power saving mode is ON; and giving a proxy response to the print job packet to activate the main CPU, the sub CPU consuming less power than the main CPU. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677